Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information Disclosure Statement filed on 05/18/21, 07/14/21, 12/03/21 and 12/14/21 have been received and are being considered.
Detailed Action
This office action is in response to applicant’s communication filed on 12/14/21. Claims 1-5 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 appears to contain a minor grammatical informality. The claim does not appear to have an ending punctuation. Claim 1 has been amended to include a period at the end.
The application has been amended as follows: 
1. A semiconductor device, comprising: a semiconductor substrate; a transistor formed in the semiconductor substrate; and a capacitor formed over the transistor, and including a bottom electrode, a dielectric layer, and a top electrode which are sequentially stacked, wherein the top electrode includes: a first top electrode; a hydrogen-doped second top electrode over the first top electrode; and a third top electrode over the hydrogen-doped second top electrode. wherein the hydrogen-doped second top electrode being positioned over the transistor to overlap with the transistor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 1. A semiconductor device, comprising: a semiconductor substrate; a transistor formed in the semiconductor substrate; and 5 a capacitor formed over the transistor, and including a bottom electrode, a dielectric layer, and a top electrode which are sequentially stacked, wherein the top electrode includes: a first top electrode; a hydrogen-doped second top electrode over the first top electrode; and a third top electrode over the hydrogen-doped second top electrode, wherein the hydrogen-doped second top electrode being positioned over the transistor to overlap with the transistor, as recited in amended claim 1. Claims 2-5 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Kumano (JP 2016134544 A)discloses hydrogenation of layers to ameliorate dangling silicon bonds with hydrogen. 
Kalnitzky (6146962) discloses hydrogen diffused bottom electrode in a capacitor, see figh4h, 130. Kalnitzky does not disclose three separate top electrodes 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813